DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination to U.S. Patent application 16/793,524 filed on 6/13/2022.  Claims 1-19 are pending in the case.  Claims 1, 11 and 12 have been amended. Claims 16-19 have been added. Claims 1, 11, and 12 are independent claims.
This office action is Non-Final.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Regarding claim 1, lines 8-9, and line 12, both phrases includes “an agreement by the user”, however, the latter may be a typo of “the agreement by the user” because of the antecedent basis issue. Regarding claim 12, line 5 recites “a required user interaction”, and in line 7 recites another “a user interaction”. It might be a typo of either “the user interaction” or “another user interaction” depends on the situation. Regarding claim 16, lines 4-5 recites “a subsequently submitted question from the user”, however, it may be a typo of “the subsequently submitted query from the user” since it is conflicted with a limitation of parent claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, lines 14-15 recites “document interface performs one or more machine learning semantic analyses on the document”, however, examiner could not find “machine learning semantic analyses” nor “semantic analysis”. Machine learning is recited in the specification as only limited to provide external information interface available to the document interface such as navigation map as a sort of metadata, as described at page 10, line 34 to page 11 line 20 of the original specification. Therefore, “document interface performs one or more machine learning semantic analyses on the document” is new matter. Examiner interprets the limitation as “to identify particularly significant parts of documents that a user should pay attention to”, because relevant portion of the specification recites “the training is used to identify particularly significant parts of documents that a user should pay attention to” at page 11, lines 3-4 of the original specification. Further, examiner could not find relevant terms or concept of “augmented semantic information for the content of the document” in the specification. Par. 64 only recites accessing external information from reference articles, human consultants (e.g., lawyers with expertise in the domain), or external artificial intelligence systems. Nowhere in the specification found the definition of “augmented semantic information” nor “semantic information”. Furthermore, examiner could not find “one or more machine learning semantic” as well. For the examination purposes, the examiner interprets the augmented semantic information as metadata, since metadata in the specification does the same thing as described in the dependent claim 15.  Claims 11 and 12 amended with substantially similar expressions, therefore these claims are similarly rejected. Claims 2-10 and 13-19 are rejected for being dependent on a rejected base claim. Regarding claim 16, newly added limitations recites generating questions “based on content at different parts of the document”, however, examiner could not find supportive portion of the specification. Applicant asserted that the claim 16 is supported by par. 57 of the published application (Remarks, at page 9), however, it recites “the augmentation of a document can include automatic question generation so that these generated questions are allocated with particular locations in a document”, which means a question is related to a particular location in a document, not “automatically generating questions based on content at different parts of the document”. Examiner interprets the limitation as “automatically generate questions are allocated with particular locations in a document”, as described at page 9, line 17. Regarding claim 17, line 2 recites “contractual provisions”, however, specification does not have such terminology nor the term “provisions” or its conjugate. Examiner interprets the limitation as “terms and conditions” as relevant portion of the par. 42 of the published specification describes. Further, claim 17, line 4 recites “level of conflict”, however, relevant portion of the specification par. 63 asserted by the applicant recites only “conflict” or “conflict check”, not “level of conflict”. Therefore, “level of” conflict is new matter. The examiner recommends that the above description of the limitation be amended to be consistent with the language of the section of the specification where the applicant believes this limitation is disclosed, and said section be mentioned in the remarks.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Bui et al. (US Patent Application Publication US 20180239959 A1), referred to as Bui herein.
Brennan et al. (US Patent Application Publication US 20150088888 A1), referred to as Brennan herein.
Kataoka (US Patent No. US 9613191 B1) referred to as Kataoka herein.
Zhong Min Juan, (An Effective Similarity Measurement for FAQ Question Answering System, 2010 International Conference on Electrical and Control Engineering, IEEE computer society, 2010, pages 4638-4641) referred to as Juan herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Brennan.
Regarding independent claim 1, Bui discloses “A method for document processing: 
maintaining a storage or one of more augmented documents (132A-Z), each augmented document having a renderable document content (134A-Z) and having metadata (136A-Z) (Bui, at ¶¶ [0282]-[0283], teaches a document and storing metadata such as names of users in the document.); and 
providing a document interface (140) to a user, the document interface providing (1) a display for presenting the renderable documents (id. at ¶ [0129], teaches a web page rendered on user devices.), and (2) a natural language interface for accepting input from the user (id. at ¶ [0189], the executives or board members could be capable of viewing the uploaded documents, commenting on the uploaded documents in a provided chatroom, and the comments entered in the chatroom are natural language as described at ¶ [0191].) and in return presenting information from the renderable documents on the display (id. at ¶ [0418], the system present  summary information associated with documents and present a portion of each document that a term is included in as depicted at FIG. 17C.), and (3) an agreement function for soliciting and recording an agreement by the user based on the content of a document (id. at ¶¶ [0164]-[0165], the system assign a task to a particular user role and store a fully executed document include signatures from executives, the assignments of user roles to specific tasks includes an electronic graph, and upon completion of a prior task, the system assign a subsequent task to a particular user role, the tasks associates with particular conditions that must be satisfied before a task is to be completed, such as uploading documents, confirming terms etc.); … accepts the input from the user and uses the metadata from the augmented documents (id. at ¶ [0150], inputting a user name and leads to cause assignment of users to particular user roles according to assignment information, determine constraints on user actions for enforcement based on a present task, and determine assignments of tasks to particular users or particular user roles.) to determine information related to an agreement by the user in response to a query from the user for presenting on the display to the user (id. at ¶ [0177], discloses a task includes the distribution to various parties for signing and the collection of signatures, and the task assigned to the user according to a request from the user's web browser following a link in an email as described at ¶ [0153].), and wherein the document interface performs one or more machine learning semantic analyses on the document to generate augmented semantic information for the content of the document based on the one or more machine learning semantic (Examiner notes that the examiner interprets the limitation as “to identify particularly significant parts of documents that a user should pay attention to” as written in the page 11, lines 3-4 of original specification. Bui teaches present information indicating a particular step users are on, highlighting a present step out of the steps of grouped tasks for better ease of understanding as described at ¶ [0172].), wherein the generated augmented semantic information is configured to allow the user to interact with and navigate through the document based on the augmented semantic information (Examiner notes that current language describes intended use for the generated augmented semantic information. id. at ¶ [0173], as illustrated at Fig. 2D, Upon completion of Step A, either Step B or Step C can be traversed to, and as will be described below with respect to FIG. 9G, a particular user can indicate which step is to be next completed, then the system traverse one of the edges based on a user selection of a next step.).” However, Bui does not explicitly teach “wherein the document interface implements at least one of a question answerer and an intelligent search function … .”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that input question to a Question / Answer (QA) system receive input from QA system users that may be answered by the content in the corpus of data, and the questions may be formed using natural language (id. at ¶¶ [0051]-[0052]), and content creators or automated tools generate metadata for providing information useable by the QA system to identify these question and answer attributes of the content (id. at ¶ [0048]), and presenting a final answer and confidence score, or final set of candidate answers and confidence scores to the submitter of the original input question as described at ¶ [0073].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with the document interface implements a question answerer that accepts input from the user and uses the metadata from the documents to determine information usable by the question answerer as taught by Brennan because quality of the results generated by the electronic document processing system is also limited by the amount and quality of the information provided in this metadata (Brennan, at ¶ [0005]).
Regarding claim 2, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the document interface further implements a signing function for recording a signature in association with an augmented document, and transmitting the signature to a document source associated with the augmented document (Bui, at ¶ [0332], the system may maintain signatures and/or signed documents in a holding area or secure storage area to be released to counter parties on demand.).”
Regarding claim 3, Bui teaches all the limitation of independent claim 1. However, Bui does not explicitly teach “wherein the document interface implements a question answerer that processes a natural language question from the user, locates one or more portions of the renderable documents as containing an answer to the question, and presents information in those portions to the user in the display.”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that teaches Watson™ system is an application of advanced natural language processing, information retrieval, knowledge representation and reasoning, and machine learning technologies to the field of open domain question answering (id. at ¶ [0003]), and further teaches as a result of groupings or clusters of concepts being identified within the portion of content, which can likewise be helpful in assisting with textual content processing, such as by a text search system, QA system, or other information extraction system, and further teaches these groupings or clusters of concepts within the textual content is recognized using an existing knowledge base and labels is assigned to the various resulting sections of text in the output metadata for the portion of content, e.g., a document or the like (id. at ¶ [0024]), and presents a final answer to the user (id. at ¶ [0073]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with the document interface implements a question answerer that processes a natural language question from the user and locates portions of the documents as containing an answer to the question, and present information to the user as taught by Brennan because with the increased usage of computing networks, such as the Internet, humans are currently inundated and overwhelmed with the amount of information available to them from various structured and unstructured sources, however, information gaps abound as users try to piece together what they can find that they believe to be relevant during searches for information on various subjects (Brennan, at ¶ [0002]).
Regarding claim 4, Bui teaches all the limitation of independent claim 1. However, Bui does not explicitly teach “wherein the document interface implements a question answerer that processes a natural language question from the user, and combines information from multiple of the augmented documents to form an answer to the question and presents the answer to the user in the display.”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that questions may be formed using natural language (id. at ¶ [0052]) and teaches processing of portions of content comprising text, such as documents, web pages, portions of documents, passages, or the like, by a Question and Answer (QA) system utilizing annotated documents in a corpus of information to generate candidate answers for an input question (id. at ¶ [0044]), and presents a final answer to the user (id. at ¶ [0073]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with the document interface implements a question answerer that processes a natural language question from the user and combines information from multiple documents to form an answer to the question and presents answers to the user as taught by Brennan because with the increased usage of computing networks, such as the Internet, humans are currently inundated and overwhelmed with the amount of information available to them from various structured and unstructured sources, however, information gaps abound as users try to piece together what they can find that they believe to be relevant during searches for information on various subjects (Brennan, at ¶ [0002]).
Regarding claim 5, Bui teaches all the limitation of independent claim 1. Bui further teaches “further comprising: accepting at least some of the augmented documents from corresponding document sources (Bui, at ¶ [0028], teaches the user interface may allow the limited users to retrieve forms and documents they are requested to sign.).”
Regarding claim 6, Bui teaches all the limitation of independent claim 1. Bui further teaches “further comprising: accepting at least some of the renderable documents from corresponding document sources (Bui, at ¶ [0028], teaches the user interface may allow the limited users to retrieve forms and documents they are requested to sign.); and processing the at least some of the renderable documents to form the corresponding metadata (id. at ¶ [0163], teaches the goal optimization system analyze and/or parse documents received from users, and can present summary information describing the documents.).”
Regarding claim 7, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the processing of the documents includes at least one named entity recognition and question generation based on the documents (Bui, at ¶ [0276], teaches recognizing a given entity is a natural person, and generate questions by dynamically hiding follow-up questions that may not be necessary or the answer to which can be logically inferred from existing questions.).”
Regarding claim 8, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the metadata for at least some augmented documents includes a data structure encoding information represented in the renderable document (Bui, at ¶ [0276], teaches section title as shown in title column may be shown as a heading in a user interface presenting the questions associated with the given section to a user.)..”
Regarding claim 9, Bui teaches all the limitation of independent claim 1 and its dependent claim 8. Bui further teaches “wherein the data structure comprises an association of at least one natural language sequence associate with the information represented in the document (Examiner notes that there is no clear definition of the “natural language sequence” in the specification. Therefore, the examiner interprets the terminology as summary information describing the document. Bui, at ¶ [0163], teaches analyze and/or parse documents received from users, and can present summary information describing the documents. Bui further teaches the system can identify terms in a contract (e.g., negotiated terms, for instance as described below with respect to FIGS. 8 and 9A-9H), and present summary information to the user indicating values of the terms.).”
Regarding claim 10, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the document interface provides an interface for the user to access to external information sources, and identifies relevant information sources to displayed document (Bui, at ¶¶ [0035]-[0036], by reference to the graph data structure and at least one path associated with the task and the user role, a next task for the user; and providing an indication of the next task to the user, the indication of the next task is provided via an interactive user interface. Further, at ¶ [0125], Bui teaches a graph may describe relationships between nodes, such as edges connecting each node to itself or one or more other nodes, and can be stored as a graph data structure, stored in relational databases along with information describing the relationships, so that each node of the graph can be associated with a particular task to be performed, and upon completion of the particular task, the system can traverse to a subsequent task via an edge.).”
Regarding claim 13, Bui teaches all the limitation of independent claim 1. However, Bui further teaches “wherein the natural language interface is for searching for information in multiple of the augmented documents (Bui, at ¶ [0302] and at FIG. 22A, multiple documents are presented to a possible signer, after determining whether the completion criteria has been met by calculating a total weight or approval rating for a signers, and the document completion criteria is determined from parsing of terms within the given document as described at ¶ [0301].)” Examiner notes that the term “a question input” is not found in the specification. However, Bui does not explicitly teach “in response to a question input from the user.”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that a question and answer (QA) mechanisms operate by accessing information from a corpus of data includes a search that delivers a collection of document links in response to a query against a collection of unstructured data (text, markup language, etc.) (id. at ¶ [0042]) after the question and answer system users input questions to the QA system as described (id. at ¶ [0052]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with searching for information in response to a question input from the user as taught by Brennan because metadata is often associated with the electronic documents, quality of the results generated by the electronic document processing system is also limited by the amount and quality of the information provided in this metadata (Brennan, at ¶ [0005]).
Regarding claim 14, Bui teaches all the limitation of independent claim 1. Bui further teaches “further comprising receiving the metadata for a renderable document, said metadata including a structured representation of sematic information in the renderable document for use by the document interface (Examiner notes that a structured representation of semantic information is not found in the specification, but it could be interpreted as any structural element of a document, semantic representation of the document or parse trees as described at page 8-9 of original specification. Bui teaches at ¶¶ [0280]-[0283], for each document in the set of documents, text and metadata, such as author, date, and other associated parameters are extracted, then the text and visual structure of the document is analyzed, determine various items of information associated with the document including name of the signer in the metadata and one or more signature fields.).” However, Bui does not explicitly teach “in response to a natural language question input by the user”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that a question and answer (QA) mechanisms operate by accessing information from a corpus of data includes a search that delivers a collection of document links in response to a query against a collection of unstructured data (text, markup language, etc.) (id. at ¶ [0042]) after the question and answer system users input natural language questions to the QA system (id. at ¶¶ [0022] and [0052]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with searching for information in response to a question input from the user as taught by Brennan because metadata is often associated with the electronic documents, quality of the results generated by the electronic document processing system is also limited by the amount and quality of the information provided in this metadata (Brennan, at ¶ [0005]).
Regarding claim 15, Bui in view of Brennan teaches all the limitation of independent claim 1. Bui further teaches “further comprising generating metadata for a renderable document for use in responding to a user's natural language input via the document interface (Examiner notes that “for use in responding to a user’s natural language input via the document interface” is written as intended use. Bui teaches parsing a document in a machine-readable format (e.g., OpenDocument) to extract the text contained within the document and determine various items of information associated with the document (Bui, at ¶ [0281]), in responding to an email sender’s textual description of the task (e.g., ‘attached is the [name] document—please execute’) as described at ¶ [0156].), the generating of the metadata including one or more of (a) recording of locations of named entities in said document (id. at ¶¶ [0282]-[0283], more potential signers may be determined from the document by parsing names included in the document, such as on signature fields and/or else wherein, and the system determine that there is a signature field for a person to sign in the capacity of “Chief Fund Manager” with a certain size and located at a certain position offset on page 3 of the document.), (b) expansion of structured data in said document into searchable form such as equivalent text, (c) preprocessing of lexical items in said document, and (d) parsing said document to form syntactic or semantic structure.”

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Bui.
Regarding independent claim 11, Brennan discloses “A computer implemented intelligent document system comprising: 
…
and an artificial intelligence (AI) interpreter comprising a natural language processing service (Brennan, at ¶ [0003], an application of advanced natural language processing), configured to process natural language queries (id. at ¶ [0052], teaches a QA system input questions, and the questions is formed using natural language) Examiner notes that the definition of “an interaction layer” is not well defined in the specification. Examiner interprets “an interaction layer” as any data structure, script or instruction within the document. Brennan, at ¶ [0074], teaches structural and conceptual annotations, which is equivalent to the interaction layer, for the documents assist in generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents with section headings, and further as described at ¶ [0077], the structural annotations already exist within a document.);
an Al assisted user interface configured to navigate the intelligent document (id. at ¶ [0077], teaches structural annotations are automatically or manually entered into a document, such as inserting structure annotations into the coding of document when the user uses certain keystrokes in the creation of the document, or mark-up languages or tools for generating web pages often insert tags and other structural metadata for denoting structural aspects of a document.) and provide document related responses from the interaction layer in response to receiving the natural language queries (id. at ¶¶ [0073]-[0074], after generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents using the annotations, a final answer and confidence score is generated and output to the submitter of the original input question.).”
However, Brennan does not explicitly teach “an intelligent document comprising a required user interaction based on document text within the intelligent document … and identify document related responses related to the required user interaction utilizing an interaction layer within the intelligent document … , and further configured to perform one or more machine learning semantic analyses on the intelligent document to generate augmented semantic information for the content of the document based on the one or more machine learning semantic analyses, wherein the generated augmented semantic information is configured to allow a user to interact with and navigate through the intelligent document based on the augmented semantic information.”. Examiner notes that “intelligent” or “AI” does not have specific meaning or any added meaning to the described action or function in the claim language. Further, original specification does not disclose any algorithm or specific method of making the inventive concept makes intelligent. Furthermore, the description “This AI means automatically supplies an interpretive interface to a user, based on a trigger.” (Specification, at page 4, lines 15-16) does not make the document intelligent too. Examiner further notes that the examiner interprets the limitation “the document interface performs one or more machine learning semantic analyses on the document to generate augmented semantic information for the content of the document based on the one or more machine learning semantic” as “to identify particularly significant parts of documents that a user should pay attention to” as written in the page 11, lines 3-4 of original specification, and furthermore, as for “to allow the user to interact with and navigate through the document based on the augmented semantic information.”, the language describes intended use for the generated augmented semantic information.
Bui is in the same field of systems and methods for processing a document package (Bui, at Abstract) that teaches the system indicate to the user that a particular user role (e.g., counsel) is required to perform an action, or to complete a task, and the user can interact with the system to specify one or more of (1) a name of a person who can function as the particular user role (e.g., an attorney), (2) contact information (e.g., email address), and so on, and Bui further teaches the system can indicate to the user that a particular user role (e.g., counsel) is required to perform an action, or to complete a task (Bui, at ¶ [0159]), detailed description of how to perform responses related to the required user interaction is described at ¶¶ [0166]-[0168] and depicted at FIG. 2C, and further teaches present information indicating a particular step users are on, highlighting a present step out of the steps of grouped tasks for better ease of understanding as described at ¶ [0172], and at ¶ [0173], as illustrated at Fig. 2D, upon completion of Step A, either Step B or Step C can be traversed to, and with respect to FIG. 9G, a particular user can indicate which step is to be next completed, then the system traverse one of the edges based on a user selection of a next step.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan’s intelligent document system with an intelligent document comprising require a user some interaction based on document text within the intelligent document, generate augmented semantic information to allow a user to interact with and navigate through the intelligent document as taught by Bui because the number of signatories and other interested parties to any given document may make the processes involved in handling the document complex, tedious and error-prone, so access and utilize one or more graphs that enable users of disparate roles to perform goals through constraints on actions each user can perform (Bui, at ¶¶ [0005] and [0007]). 
Regarding independent claim 12, Brennan discloses “A method of operating an intelligent document system (Examiner notes that “an intelligent document” is not clearly defined in the specification, therefore, the examiner interprets the intelligent document as an application presenting a user interface.), the method comprising: 
operating an artificial intelligence (AI) interpreter comprising a natural language processing service configured to process natural language queries (Brennan, at ¶ [0003], teaches an application of advanced natural language processing and further teaches a QA system input questions, and the questions is formed using natural language as described at ¶ [0052].))
; and 
communicating a document related response through the Al user interface based in part on previous operations of the Al interpreter with the interaction layer (id. at ¶¶ [0073]-[0074], after generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents using the annotations, a final answer and confidence score is generated and output to the submitter of the original input question, and the identification of conceptual annotations within the content of the document itself using previously defined knowledge resources as described at ¶ [0076].).” Examiner notes that the definition of “an interaction layer” is not well defined in the specification. Examiner interprets “an interaction layer” as any data structure, script or instruction within the document. Brennan further teaches at ¶ [0074], structural and conceptual annotations, which is equivalent to the interaction layer, for the documents assist in generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents with section headings, and further as described at ¶ [0077], the structural annotations already exist within a document. Also, Brennan teaches ¶ [0077], the user manually entering paragraph breaks, text followed by a colon, or other types of annotations that denote the structure, format, or other identifications of form into the document, these structural annotations are identified by the section text/heading correlation mechanism in the document through the application of structure or formatting rules learned from a sample corpus of information using standard machine learning techniques. However, Brennan does not explicitly teach “and identify document related responses related to a required user interaction of a document utilizing an interaction layer within the intelligent document; … receiving a user interaction through an Al assisted user interface associated with the intelligent document … and performing one or more machine learning semantic analyses on the intelligent document to generate augmented semantic information for the content of the intelligent document based on the one or more machine learning semantic analyses, wherein the generated augmented semantic information is configured to allow a user to interact with and navigate through the intelligent document based on the augmented semantic information.” Examiner notes that the examiner interprets the limitation “performing one or more machine learning semantic analyses on the document to generate augmented semantic information for the content of the document based on the one or more machine learning semantic analyses” as “to identify particularly significant parts of documents that a user should pay attention to” as written in the page 11, lines 3-4 of original specification, and furthermore, as for “to allow the user to interact with and navigate through the document based on the augmented semantic information.”, the language describes intended use for the generated augmented semantic information.
Bui is in the same field of systems and methods for processing a document package (Bui, at Abstract) that teaches the system indicate to the user that a particular user role (e.g., counsel) is required to perform an action, or to complete a task, and the user can interact with the system to specify one or more of (1) a name of a person who can function as the particular user role (e.g., an attorney), (2) contact information (e.g., email address), and so on, and Bui further teaches the system can indicate to the user that a particular user role (e.g., counsel) is required to perform an action, or to complete a task (Bui, at ¶ [0159]), detailed description of how to perform responses related to the required user interaction is described at ¶¶ [0166]-[0168] and depicted at FIG. 2C, and further teaches present information indicating a particular step users are on, highlighting a present step out of the steps of grouped tasks for better ease of understanding as described at ¶ [0172], and at ¶ [0173], as illustrated at Fig. 2D, upon completion of Step A, either Step B or Step C can be traversed to, and with respect to FIG. 9G, a particular user can indicate which step is to be next completed, then the system traverse one of the edges based on a user selection of a next step.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan’s intelligent document system with an intelligent document comprising require a user some interaction based on document text within the intelligent document, generate augmented semantic information to allow a user to interact with and navigate through the intelligent document as taught by Bui because the number of signatories and other interested parties to any given document may make the processes involved in handling the document complex, tedious and error-prone, so access and utilize one or more graphs that enable users of disparate roles to perform goals through constraints on actions each user can perform (Bui, at ¶¶ [0005] and [0007]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Brennan as applied to claim 1 above, and further in view of Juan.
Regarding claim 16, Bui in view of Brennan teaches all the limitation of independent claim 1. However, Bui in view of Brennan does not explicitly teach “wherein the one or more machine learning semantic analyses include: automatically generating questions based on content at different parts of the document, wherein content at one of the different parts of the document is returned when a subsequently submitted question from the user matches, based on a similarity criterion, one or more of the automatically generated questions associated with the one of the different parts of the document.”. Examiner interprets the limitation “automatically generating questions based on content at different parts of the document” as “automatically generate questions are allocated with particular locations in a document” according to page 9, line 17 of original specification. 
Juan is in the same field of a question and answer retrieval system (Juan, at Abstract) that match questions to corresponding question-answer pairs in FAQ corpus by updating the FAQ corpus automatically with the user’s query, the term position is obtained, and candidate question IDs found, compute the similarity between the user query and question in FAQ corpus, ranking questions with similarity and then return the one with maximal similarity, get the question-answer pair from FAQ and return the answer part to user (Juan, pages 4639-4640, under the subtitle ‘Design and Implementation of the FAQ system).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui in view of Brennan’s intelligent document system with automatically generate questions are allocated with particular locations in a document wherein content in the locations is returned when user query matches and questions in FAQ corpus based on similarity as taught by Juan because it allows finding the best question which is the most relevant to user’s query from the existed “question- answering” corpus (Juan, page 4638 under subtitle ‘Instruction’).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Brennan as applied to claim 1 above, and further in view of Kataoka.
Regarding claim 17, Bui in view of Brennan teaches all the limitation of independent claim 1. However, Bui in view of Brennan does not explicitly teach “wherein the document comprises a contract with a plurality of contractual provisions, and wherein the one or more machine learning semantic analyses include at least one of: determining level of conflict between one or more of the plurality of contractual provisions and one or more of contractual provisions of agreements previously made by the user; or determining changes between at least one of the plurality of contractual provisions and at least one of the contractual provisions of the agreements previously made by the user.” Examiner interprets the limitation “contractual provisions” as “terms and conditions”, as relevant portion of the par. 42 of the published specification describes. Further, the examiner interprets the limitation “level of conflict” as “conflict”, as relevant portion of the specification par. 63 recites.
Kataoka is in the same field of a content augmentation feature for a digital rights click through document when the party agreeing to terms and conditions of a computer software license (Kataoka, at column 1, lines 8-16) that determining changes between terms and conditions of current agreement and at least one of the terms and conditions of previous agreement made by the user, an examining results in a determining that a prior document corresponding to the document examined at block has been previously agreed to by the certain user, but that there are particular differences between the prior document and the document being examined as depicted at FIG. 9 (id. at column 16, lines 55-59). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui in view of Brennan’s intelligent document system with determining changes between terms and conditions of current agreement and at least one of the terms and conditions of previous agreement made by the user as taught by Kataoka because displaying on a display on a computing node the comparison results in an easily understandable manner to the user (Kataoka, at column 15, lines 9-12).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Bui as applied to claims 11 and 12 respectively, and further in view of Kataoka.
Regarding claim 18, Brennan in view of Bui teaches all the limitation of independent claim 1. However, Brennan in view of Bui does not explicitly teach “wherein the intelligent document comprises a contract with a plurality of contractual provisions, and wherein the one or more machine learning semantic analyses include at least one of: automatically generating questions based on content at different parts of the contract, wherein content at one of the different parts of the contract is returned when a subsequently submitted question from a user matches, based on a similarity criterion, one or more of the automatically generated questions associated with the one of the different parts of the document; determining level of conflict between one or more of the plurality of contractual provisions and one or more of contractual provisions of agreements previously made by the user; or determining changes between at least one of the plurality of contractual provisions and at least one of the contractual provisions of the agreements previously made by the user.” Examiner interprets the limitation “contractual provisions” as “terms and conditions”, as relevant portion of the par. 42 of the published specification describes. Further, the examiner interprets the limitation “level of conflict” as “conflict”, as relevant portion of the specification par. 63 recites.
Kataoka is in the same field of a content augmentation feature for a digital rights click through document when the party agreeing to terms and conditions of a computer software license (Kataoka, at column 1, lines 8-16) that determining changes between terms and conditions of current agreement and at least one of the terms and conditions of previous agreement made by the user, an examining results in a determining that a prior document corresponding to the document examined at block has been previously agreed to by the certain user, but that there are particular differences between the prior document and the document being examined as depicted at FIG. 9 (id. at column 16, lines 55-59). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan in view of Bui’s intelligent document system with determining changes between terms and conditions of current agreement and at least one of the terms and conditions of previous agreement made by the user as taught by Kataoka because displaying on a display on a computing node the comparison results in an easily understandable manner to the user (Kataoka, at column 15, lines 9-12).
Claim 19 is directed towards a method equivalent to a computer implemented intelligent document system found in the claim 18, and is therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ amendments have not addressed claim objections to claims 1 and 12, therefore, examiner maintains previous objections.
Applicants’ amendments to claims 17, 20-21 and 25 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejections of these claims are respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that “Bui does not discuss that such summaries are added to the source document to create an augmented document with augmented semantic information. Bui certainly does not discuss that such augmented content is used to allow a user to interact with, or navigate through the source document.” (Remarks, at page 13). Examiner respectfully disagrees. Bui teaches argued limitations at par. 173 and at Fig. 9G as explained above. Therefore, applicants’ argument is not persuasive. Examiner respectfully asserts that the cited art sufficiently teaches each and every element of the limitations recited in the new and amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144